DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6, 10, and 14 are objected to because of the following informalities:
In Reference to Claim 1
Lines 16 – 27 should be amended as follows:
–wherein an additional working chamber serves as a selectable pressure boost configured to act on a dedicated vane of the plurality of vanes so as to selectively assist the first group of working chambers in a first direction, in which the pressure medium supplied to the selectable pressure boost rotates the rotor relative to the stator such that:
in a first operating state, the first group of working chambers, excluding the additional working chamber, is configured to receive the pressure medium so as to move the rotor in the first direction, and[[:]]



in a second operating state, the additional working chamber, in addition to the first group of working chambers, is configured to receive the pressure medium so as 
In Reference to Claim 6
In line 2, the phrase “wherein the additional working chamber which counteracts the selectable pressure boost” should read –wherein [[the]]an additional working chamber configured to counteract the selectable pressure boost–.
In Reference to Claim 10
Lines 11 – 20 should be amended as follows:
–wherein one working chamber of the plurality of working chambers is a pressure boost working chamber configured to act on a dedicated vane of the plurality of vanes; and
a control valve coupled to the pressure medium circuit, the control valve operable in (i) a first operating state which forces the rotor in a first rotational direction in which a first group of working chambers of the plurality of working chambers, excluding , is configured to be provided with the hydraulic pressurepressure boost working chamber, in addition to the first group of working chambers, is 
In Reference to Claim 14
Lines 9 – 22 should be amended as follows:
–an additional pressure chamber serving as a pressure boost chamber act on a dedicated vane of the plurality of vanes so as to selectively rotate the rotor relative to the stator
A control valve coupled to a pressure medium circuit, the control valve operable in (i) a first operating state which forces the rotor in a first rotational direction in which [[the]]a pump supplies the hydraulic pressure to the plurality of pressure chambers, excluding the the pressure boost working chamber in addition to the plurality of pressure chambers.–


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 4, 6 – 8, and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
In Reference to Claim 1
This claim recites the limitations “the hydraulic pressure” and “the pressure boost working chamber” which lack sufficient antecedent basis in the claim.
In Reference to Claim 6
This claim recites the limitation “the additional working chamber which counteracts the selectable pressure boost” which lacks sufficient antecedent basis in the claim.
In Reference to Claim 14
This claim recites the limitations “the additional pressure boost chamber” and “the pump” which lack sufficient antecedent basis in the claim.

All other claims not mentioned are rejected by virtue of their dependency from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2012/0285406 to Butterfield (Butterfield) in view of US Patent Application Publication No. 2010/0326383 to Auchter et al. (Auchter).
In Reference to Claim 10
Butterfield teaches (see Butterfield and Fig. 2 below):
A hydraulic camshaft adjuster comprising:
A stator (Fig. 2 – reference character 101) configured to rotate synchronously with a crankshaft of an engine, the stator having a plurality of radially inwardly extending ribs (as seen from Fig. 2 and Butterfield paragraph [0018]);
A rotor (105) arranged within the stator so as to rotate relative to the stator, the rotor configured to rotate synchronously with a camshaft (paragraph 
A control valve (109) coupled to the pressure medium circuit.
Butterfield does not teach the following which is taught by Auchter (see Auchter and Fig. 4 below):
The control valve (Fig. 4 – reference character 53) operable in (i) a first operating state which forces the rotor in a first rotational direction in which a first group of working chambers of the plurality of working chambers, excluding the pressure boost working chamber, is configured to be provided with the hydraulic pressure, and (ii) a second operating state which forces the rotor in the first rotational direction in which the pressure boost working chamber, in addition to the first group of working chambers, is provided with the hydraulic pressure (Auchter paragraphs [0084] – [0088]).



In Reference to Claim 11
Butterfield teaches:
In addition to all the limitations of claim 10 discussed above, a pump (Fig. 2 – reference character 118) configured to provide the hydraulic pressure (Butterfield paragraph [0022]).
In Reference to Claim 13
Butterfield teaches:
In addition to all the limitations of claim 10 discussed above, wherein the pressure boost working chamber provides an additional boost so as to apply an adjusting force is precisely one rotational direction oriented counter to a direction of drag torques of the camshaft (Butterfield paragraph [0028]).
In Reference to Claim 14
Butterfield teaches:
A hydraulic camshaft adjuster comprising:
A stator (Fig. 2 – reference character 101) configured to rotate synchronously with a crankshaft of an engine, the stator having a plurality of radially inwardly extending ribs (as seen from Fig. 2 and Butterfield paragraph [0018]);
A rotor (105) arranged within the stator so as to rotate relative to the stator and to rotate synchronously with a camshaft (paragraph [0019]), the rotor having a rotor hub and a plurality of vanes (104, V1 – V4) extending radially outwardly from the rotor hub;
A plurality of pressure chambers (130) between the stator and the rotor configured to selectively rotate the rotor relative to the stator (paragraph [0020]);
An additional pressure chamber serving as a pressure boost chamber (132) configured to act on a dedicated vane (V1) of the plurality of vanes so as to selectively rotate the rotor relative to the stator (paragraph [0021]);
A pump (118) configured to supply hydraulic pressure to the plurality of pressure chambers and the pressure boost chamber (paragraph [0022]); and
A control valve (109) coupled to a pressure medium circuit (112, 113).
Butterfield does not teach the following which is taught by Auchter:
The control valve (Fig. 4 – reference character 53) operable in (i) a first operating state which forces the rotor in a first rotational direction in which the pump supplies the hydraulic pressure to the plurality of pressure chambers, 

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Auchter to configure the control valve of Butterfield to operate the hydraulic camshaft adjuster in a first operating state, which supplies the pressure medium to the plurality of pressure chambers which rotates the rotor in a first direction (without assistance from the pressure boost chamber), and a second operating state, which supplies the pressure medium to the pressure boost chamber in addition to the plurality of pressure chambers which also rotates the rotor in the first direction, within the hydraulic phaser assembly of Butterfield since it would ensure a functionally reliable adjustment of control times at high adjustment speeds in all operating phases of the internal combustion engine as taught by Auchter (paragraph [0009]).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Butterfield in view of Auchter as applied to claim 10 above, and further in view of US Patent Application Publication No. 2012/0111295 to Plate et al. (Plate).
In Reference to Claim 12
Neither Butterfield nor Auchter explicitly teach the following which is taught by Plate (see Plate and Figs. 2P and 3P):
In addition to all the limitations of claim 10 discussed above, wherein the control valve (Fig. 2P – reference character 13) is a central valve arranged in a central opening of the rotor (16) (as seen from Fig. 2P and Plate paragraphs [0040] – [0041]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Plate to dispose the control valve in a central opening of the rotor within the hydraulic phaser assembly of Butterfield, as modified by Auchter, since it would ensure that a volume accumulator has an adequate supply of pressure medium at all times as taught by Plate (paragraph [0023]).


Claims 1 – 4 and 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Butterfield in view of Auchter and Plate.
In Reference to Claim 1
Butterfield teaches (see Butterfield and Fig. 2 below):
A hydraulic camshaft adjuster comprising:
A stator (Fig. 2 – reference character 101) configured to rotate synchronously with a crankshaft of an engine (Butterfield paragraph [0018]);
A rotor (105) arranged within the stator so as to rotate relative to the stator, the rotor configured to rotate synchronously with a camshaft (paragraph [0019]);
A plurality of ribs extending radially inwardly from the stator (as seen from Fig. 2), the plurality or ribs dividing an annular chamber (117) between the stator and the rotor into a plurality of pressure chambers (130),
Wherein the rotor has a plurality of vanes (104, V2 – V4) extending radially outwardly from a rotor hub, the plurality of vanes dividing the plurality of pressure chambers into respective first and second groups of working chambers (102, A2 – A4; and 103, R2 – R4) which have opposing effective directions (paragraph [0020]) and which are each supplied with a pressure medium flowing in or out in a pressure medium circuit (112, 113),
Wherein an additional working chamber (A1) serves as a selectable pressure boost (134) configured to act on a dedicated vane (V1) of the plurality of vanes so as to selectively assist the first group of working chambers in a first 
Butterfield does not teach the following which is taught by Auchter:
In a first operating state of the hydraulic camshaft adjuster, the first group of working chambers, excluding the additional working chamber, is configured to receive the pressure medium so as to move the rotor in the first direction, and
In a second operating state, the additional working chamber, in addition to the first group of working chambers, is configured to receive the pressure medium so as to move the rotor in the first direction (Auchter paragraphs [0084] – [0088]).
Neither Butterfield nor Auchter teach the following which is taught by Plate:
A pressure medium accumulator (Fig. 3P – reference characters 31) configured to store the pressure medium (Plate paragraph [0043]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Auchter to operate the hydraulic camshaft adjuster of Butterfield such that in a first operating state, the pressure medium is supplied to a first group of working chambers which rotates the rotor in a first direction (without assistance from the pressure boost working chamber), and in a second operating state, the pressure medium is supplied to the pressure boost working chamber in addition to the first group of working chambers which also rotates the rotor in the first direction, within the hydraulic phaser assembly of Butterfield since it would ensure a functionally reliable adjustment of control times at high adjustment 

In Reference to Claim 2
Butterfield teaches:
In addition to all the limitations of claim 1 discussed above, further comprising a control valve (Fig. 2 – reference character 109).
Butterfield does not teach the following which is taught by Auchter:
The control valve configured to control the first and second operating states (Butterfield paragraphs [0084] – [0088]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Auchter to configure the control valve of Butterfield to control the first and second operating states within the hydraulic phaser assembly of Butterfield since it would ensure a functionally reliable adjustment of control times at high adjustment speeds in all operating phases of the internal combustion engine as taught by Auchter (paragraph [0009]).

In Reference to Claim 3
Neither Butterfield nor Auchter explicitly teach the following which is taught by Plate:
In addition to all the limitations of claim 2 discussed above, wherein the control valve (Fig. 2P – reference character 13) is a central valve arranged in a central opening of the rotor (16) (as seen from Fig. 2P and Plate paragraphs [0040] – [0041]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Plate to dispose the control valve in a central opening of the rotor within the hydraulic phaser assembly of Butterfield, as modified by Auchter, since it would ensure that the volume accumulator has an adequate supply of pressure medium at all times as taught by Plate (paragraph [0023]).

In Reference to Claim 7
Butterfield teaches:
In addition to all the limitations of claim 2 discussed above, wherein a volume flow of the pressure medium caused by a pressure medium pump (Fig. 2 – reference character 118) configured to supply the pressure medium is divided by the control valve into a first partial flow and a second partial flow, wherein the first partial flow of the pressure medium is supplied to the first group of working chambers (102, A2 – A4), and the second partial flow is supplied to the selectable pressure boost (as seen from Fig. 2 and Butterfield paragraph [0025]).
In Reference to Claim 4
Butterfield teaches:
In addition to all the limitations of claim 1 discussed above, wherein the selectable pressure boost is configured to provide an adjusting force in precisely one rotational direction oriented counter to an effective direction of drag torques of the camshaft (Butterfield paragraph [0028]).
In Reference to Claim 6
Butterfield teaches:
In addition to all the limitations of claim 1 discussed above, wherein an additional working chamber (Fig. 2 – reference character 133) configured to counteract the selectable pressure boost is connected directly to a pressure medium reservoir (as seen from Fig. 2 and Butterfield paragraph [0022]).
In Reference to Claim 8
Butterfield teaches:
A variable valve train for an internal combustion engine (Butterfield paragraph [0018]), the variable valve train comprising the hydraulic camshaft adjuster of claim 1 (see the rejection of claim 1 discussed above).


    PNG
    media_image1.png
    421
    504
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    491
    717
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    532
    767
    media_image3.png
    Greyscale


Response to Arguments
Applicant's arguments filed 25 January 2021 have been fully considered but they are not persuasive.
Receipt is acknowledged of applicant’s corrections to the typographical errors found in the previous version of the claims.  The amendment with respect to those objections is approved, however, applicant’s amendment raises new objections as detailed above.
Further, while applicant’s amendment clarifies much of the indefiniteness that served as grounds for the rejection of claims under 35 U.S.C. 112(b), applicant’s amendment raises new issues as detailed above.
Moreover, applicant’s arguments and amendment fail to overcome the art-based rejections of claims as they are fully articulated in the body of this office 
Applicant argues with respect to amended independent claims 1, 10, and 14 that the Auchter reference does not teach a pressure boost working chamber that acts on a dedicated vane of the plurality of vanes, as is now required by the claims, since Auchter teaches a boost that acts on all of either the advance or retard chambers within the phaser (or all of one group).  It is the Office’s position, however, that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  Moreover, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, the prior art of Butterfield is relied on as the primary reference to teach the claimed structure including the additional working chamber (i.e. “selectable pressure boost”; “pressure boost working chamber”; or “pressure boost chamber”) which acts on a dedicated vane of the plurality of vanes.  The Auchter reference is merely relied on to teach that it would be obvious to configure the control valve of Butterfield such that the rotor may be rotated in a first direction with respect to the stator, selectively, with or 
Thus, the new rejection of claims under 35 U.S.C. 103, necessitated by applicant’s amendment, stand.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE L LEON JR/Primary Examiner, Art Unit 3746